          Case 1:18-cr-10358-GAO Document 3 Filed 10/03/18 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                      Criminal No. 18-CR-10358-GAO
 UNITED STATES OF AMERICA
                                                      Violations:


                                                      Counts One Through Four:
 (1) PHILIP L. CAMPANIRIO,                            Bank Robbery
 (2) WAYNE O'KEEFE,                                   (18 U.S.C. § 2113(a))

                       Defendants                     Forfeiture Allegation:
                                                      18 U.S.C. §981(a)(1)(C) and
                                                      28 U.S.C. § 2461(c)

                               SUPERSEDING INFORMATION


                                           COUNT ONE
                                          Bank Robbery
                                      (18 U.S.C. §2113(a))

The United States Attorney charges that:

       On or about April 28, 2018, at Allston in the District of Massachusetts, the defendants,

                                (l)PHILIP L. CAMPANIRIO and
                                    (2)WAYNE O'KEEFE,

did, by force and violence, and by intimidation, take from the person and presence of another,

money in the amount of $4,680.00, more or less, belonging to, and in the care, custody, control,

management and possession of. Citizens Bank, a bank the deposits of which were then insured by

the Federal Deposit Insurance Corporation.

       All in violation of Title 18, United States Code, Section 2113(a).



                                                                                          :d
          Case 1:18-cr-10358-GAO Document 3 Filed 10/03/18 Page 2 of 6



                                         COUNT TWO:
                                          Bank Robbery
                                      (18 U.S.C.§ 2113(a))

The United States Attorney further charges that:

       On or about May 5, 2018, at Somerville, in the District of Massachusetts, the defendant,

                                    (2)WAYNE O'KEEFE,

did, by force and violence, and by intimidation, take from the person and presence of another,

money in the amount of $1,550.00, more or less, belonging to, and in the care, custody, control,

management and possession of. Citizens Bank, a bank the deposits of which were then insured by

the Federal Deposit Insurance Corporation.

       All in violation of Title 18, United States Code, Section 2113(a).
          Case 1:18-cr-10358-GAO Document 3 Filed 10/03/18 Page 3 of 6




                                       COUNT THREE:
                                         Bank Robbery
                                      (18U.S.C. §2113(a))

The United States Attorney further charges that:

       On or about May 6, 2018, at Revere, in the District of Massachusetts, the defendant,

                                    (2)WAYNE O'KEEFE,

did, by force and violence, and by intimidation, take from the person and presence of another,

money in the amount of $720.00, more or less, belonging to, and in the care, custody, control,

management and possession of. Citizens Bank, a bank the deposits of which were then insured by

the Federal Deposit Insurance Corporation.

       All in violation of Title 18, United States Code, Section 2113(a).
          Case 1:18-cr-10358-GAO Document 3 Filed 10/03/18 Page 4 of 6




                                        COUNT FOUR:
                                          Bank Robbery
                                      (18 U.S.C.§ 2113(a))

The United States Attorney further charges that:

       On or about May 7, 2018, at Allston, in the District of Massachusetts, the defendant,

                                    (2)WAYNE O'KEEFE,

did, by force and violence, and by intimidation, take from the person and presence of another,

money in the amount of $2,690.00, more or less, belonging to, and in the care, custody, control,

management and possession of. Citizens Bank, a bank the deposits of which were then insured by

the Federal Deposit Insurance Corporation.

       All in violation of Title 18, United States Code, Section 2113(a).
          Case 1:18-cr-10358-GAO Document 3 Filed 10/03/18 Page 5 of 6



                          BANK ROBBERY FORfEITURE ALLEGATION


                          (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

       The United States Attorney further alleges that:

     1. Upon conviction of one or more of the offenses in violation of Title 18, United States

Code, Section 2113(a), set forth in Counts One through Four of this Information, the defendants,

                                     (l)PHILLIP CAMPANIRIO and
                                         (2)WAYNE O'KEEFE,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C)

and Title 28, United States Code, Section 2461(c), any property, real or personal, which

constitutes or is derived from proceeds traceable to the commission of the offense.

       2. If any of the property described in Paragraph 1, above, as being forfeitable pursuant

to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States Code, Section

2461(c), as a result of any act or omission of the defendant ~

       (a) cannot be located upon the exercise of due diligence;

       (b) has been transferred or sold to, or deposited with, a
            third party;

       (c) has been placed beyond the jurisdiction of this Court;

       (d) has been substantially diminished in value; or

       (e) has been commingled with other property which cannot be divided without
            difficulty;

it is the intention of the United States, pursuant to Title 21, United States Code, Section 853(p),

as incorporated by Title 28, United States Code, Section 2461(c), to seek forfeiture of any other

property of the defendants up to the value of the property described in Paragraph 1 above.

       All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

                                                  5
         Case 1:18-cr-10358-GAO Document 3 Filed 10/03/18 Page 6 of 6



States Code, Section 2461(c)




                                          ANDREW E. LELLING
                                          United States Attorney

                                    By:
                                          KENNETH G. SHINE
                                          Assistant U.S. Attorney

                                          October 3,2018
